Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Priority and Status of the Claims
1.    This application claims benefit of 63/055,879 07/23/2020, and 63/016,922 04/28/2020.
2.     Claims 1-20 are pending in the application.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over Yuen et al. US 2020/0215185 A1, Alireza Latifi, Infectious Diseases, 2020, 13: 1178633720977488, and Johnson Raymond, BMJ, 2020, 370: m2648.
Applicants claim a method for treating a viral infection in a subject, the method comprising: administering a systemic formulation of hexadecylphosphocholine (miltefosine) for at least two days at a total dose of 50 mg/day to 200 mg/day, see claim 1. Dependent claims 2-11 further limit the scope of methods, i.e., administration strategy, secondary agents selected from steroid and interferon, and specific virus selected from influenza and coronavirus in claims 2-11.
Applicants claim a method for treating a viral infection in a subject, the method comprising: administering an oral formulation of hexadecylphosphocholine (miltefosine) at a first dosage of about 50 mg/day to about 200 mg/day for a first time period of at least one day; and administering the oral formulation of miltefosine at a second dosage of about 10 mg/day to about 150 mg/day for a second time period extending beyond the first time period, wherein the second time period is from at least three days to one month, wherein day one of administration of the oral formulation is initiated when one or more of the following occur: (i) the subject’s oxygen saturation level drops below 95 %, (ii) the subject’s viral load is above normal, and (iii) the subject is in a high-risk category, see claim 12. Dependent claims 13-17 further limit the scope of methods, i.e., administration strategy, secondary agents selected from steroid (i.e., dexamethasone) and interferon, and specific virus selected from influenza and coronavirus in claims 13-17.
Applicants claim a kit for the treatment of a viral infection caused by an influenza virus or a coronavirus, the kit comprising: an oral formulation of miltefosine comprising 10mg to 100mg per unit dose; one or more of a secondary agent selected from a steroid, an interferon, an anti-viral, or combination thereof; and instructions on an administration regime for the oral formulation of miltefosine  and the one or more secondary agent, wherein the administration regime for the oral formulation of miltefosine comprises at least two unit doses per day for a combined first dose of about 50 mg/day to about 200 mg/day for a first time period of at least one day, see claim 18. Dependent claims 19-20 further limit the scope of methods, i.e., administration strategy, secondary agents selected from steroid (i.e., dexamethasone) in claims 19-20.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Yuen et al. ‘185 disclose a composition comprising miltefosine for increasing immunity in a human against viral infection selected from influenza virus or coronavirus, the dose of miltefosine is from 1 µg to 100 mg, see columns 2 and 7.
	Alireza Latifi discloses that miltefosine is used for treating coronavirus disease, i.e., COVID-19.
	Raymond discloses that dexamethasone is used for treating COVID-19 infection.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Yuen et al. ‘185 is that Yuen et al. ‘185 is silent on the instant secondary agent.  
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-20 prima facie obvious because one would be motivated to employ the composition and methods of use of Yuen et al. ‘185, Alireza Latifi and Raymond to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Yuen et al. ‘185, Alireza Latifi and Raymond l. to be useful for the purpose, i.e., treating viral infection in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus Yuen et al. ‘185, Alireza Latifi and Raymond render the instant invention.
            The motivation to make the claimed methods of use derived from the known compositions and methods of use of Yuen et al. ‘185, Alireza Latifi and Raymond would possess similar activity to that which is claimed in the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 21, 2022